United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3299
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Troy A. Moore,                          *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: August 26, 2003
                              Filed: September 5, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


      Troy A. Moore appeals the district court’s* denial of Moore's motion to reduce
his sentence, purportedly brought under 18 U.S.C. §§ 3582 and 3742. Having
carefully reviewed the record, we are satisfied the district court correctly held that
Moore was not entitled to relief. Accordingly, we affirm. See 8th Cir. R. 47B.




      *
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-